            Case 2:18-cv-01708-JFC Document 1 Filed 12/28/18 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LABORERS' COMBINED FUNDS OF                     )
WESTERN PENNSYLVANIA, as agent for              )
Philip Ameris and Paul V. Scabilloni,           )      Civil Action No.
trustees ad litem, Laborers’ District Council   )
of Western Pennsylvania                         )
Welfare and Pension Funds, the                  )
Construction Industry Advancement               )
Program of Western Pennsylvania,                )
Western Pennsylvania Heavy & Highway            )
Construction Advanced Fund, and the             )
Laborers’ District Council of Western           )
Pennsylvania and its affiliated local unions,   )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )
                                                )
CONCRETE CORING COMPANY, INC.,                  )
LARRY E. TREADWAY and ADAM J.                   )
LESSESKI,                                       )
                                                )
                       Defendants.              )

                                           COMPLAINT

                                         COUNT I
                 Laborers’ Combined Funds of Western Pennsylvania, et al.
                             v. Concrete Coring Company, Inc.
                                  ERISA Collection Action

       1.      Jurisdiction of this action arises under §502 and §515 of the Employee

Retirement Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. §1132 and §1145,

§404(b) 29 U.S.C. §1104, §406 29 U.S.C. §1106, §409 29 U.S.C. §1109, and also under §301

of the Labor-Management Relations Act of 1947 ("LMRA"), 29 U.S.C. §185, in that Concrete

Coring Company, Inc. has failed to pay wage deductions and fringe benefit contributions to

Plaintiff Funds in violation of a certain labor agreement entered into with a union affiliated with

the Laborers' District Council of Western Pennsylvania and/or its affiliated local unions

(hereinafter "Union"), an employee organization.
             Case 2:18-cv-01708-JFC Document 1 Filed 12/28/18 Page 2 of 8




        2.      Plaintiff Laborers' Combined Funds of Western Pennsylvania (hereinafter

"Funds"), is a Pennsylvania non-profit corporation which maintains its principal place of

business at 12 Eighth Street, 3rd Floor, Pittsburgh, Pennsylvania 15219-5140. Philip Ameris is

an employee trustee and Chairman of the Boards of Trustees of the Laborers' District Council

of Western Pennsylvania Welfare and Pension Funds.          Paul V. Scabilloni is an employer

trustee and Secretary of the Boards of Trustees of the Funds.

        3.      The trustees of the Funds, which are employee fringe benefit plans established

and maintained within the meaning of ERISA, have designated Plaintiff Funds as their agent for

the collection of contributions to the Funds on behalf of the trustees, participants, and

beneficiaries of said Funds.

        4.      The Laborers' District Council of Western Pennsylvania in its own behalf and on

behalf of its local affiliated unions, the Construction Industry Advancement Program of Western

Pennsylvania, and the Western Pennsylvania Heavy & Highway Construction Advanced Fund

have designated Plaintiff Funds as their agent for the collection of monies required to be paid

by employers to the Laborers' District Council Industry ("Industry Fund") and Dues Deduction

Funds ("Dues Fund").

        5.      Defendant Concrete Coring Company, Inc. ("Contractor") is engaged in

the construction business with its principal place of business at 286 Bonniebrook Road, Butler,

Pennsylvania 16002.

        6.      Defendant Contractor is bound by a labor agreement ("Agreement") with the

Laborers' Union pursuant to which Defendant Contractor was obligated to submit certain

monthly payments to Plaintiff Funds for pension, welfare, industry and dues for the benefit of

employees covered under such Agreement.




                                              -2-

TADMS:5076211-1 000004-010359
               Case 2:18-cv-01708-JFC Document 1 Filed 12/28/18 Page 3 of 8




          7.      In violation of such Agreement, Defendant Contractor has failed to make timely

payments of principal contributions and wage deductions to Plaintiff Funds from June 2018

through October 2018, which has resulted in an estimated principal deficiency of $270,000.00.

In addition, interest through December 30, 2018 of $11,812.50, and late charges/liquidated

damages of $27,000.00 are due to Plaintiff Funds, for a total deficiency of $308,812.50.

Interest will continue to accrue after December 30, 2018 at the rate of $110.96 per day.

          8.      Plaintiff Funds also claim any additional amounts which may be shown to be due

as a result of any audits performed by Plaintiff Funds or remittance reports submitted by

Defendant Contractor to the Plaintiff Funds until the termination of this case. Plaintiff Funds

estimate that each such monthly report will total at least $45,000.00. If it is determined that

employer owes additional principal amounts to the Funds, interest will be assessed on such

principal amounts at one and one-quarter (1¼%) percent per month and late charges/liquidated

damages at ten (10%) percent times such amounts owed. In the alternative, Plaintiff reserves

the right to assert a claim for such additional amounts due either in this or a separate legal

action.

          9.      Plaintiff Funds have demanded payment of these amounts, but Defendant

Contractor has neglected and continues to neglect to pay such amounts.

          10.     Pursuant to the Agreement and trust agreements of the Funds, Defendant

Contractor is also obligated to Plaintiff Funds to pay its reasonable attorneys’ fees of twenty

percent (20%) of the total delinquency, but not less than One Thousand Dollars ($1,000.00).

Such fees and expenses total $61,762.50 through December 30, 2018. Plaintiff Funds also

claim attorneys’ fees of twenty percent (20%) on any additional amounts shown to be due to

Plaintiff Funds until the termination of this case. In the alternative, the amount of such fees

may be determined by the Court.

          11.     Defendant Contractor's failure to pay such delinquencies has caused such trust

funds to suffer loss of investment income, to incur additional administrative expenses, and has

resulted in less monies being available to provide pension, medical, and other fringe benefits to

covered workers and their families.
                                               -3-

TADMS:5076211-1 000004-010359
           Case 2:18-cv-01708-JFC Document 1 Filed 12/28/18 Page 4 of 8




        12.     Plaintiff Funds are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury and damage unless Defendant Contractor is ordered to

specifically perform under the federal statutes and Agreement and is restrained from continuing

to refuse to perform as thereunder required.


        WHEREFORE, Plaintiff Laborers’ Combined Funds of Western Pennsylvania demands

the following relief against said Defendant Contractor:


                (a) A preliminary and/or permanent injunction enjoining Defendant Contractor

from violating the terms of such agreements and directing Defendant Contractor to make

immediate payment of all monies past due and timely payments of all monies to become due to

Plaintiff Funds pursuant to such agreements, and enjoining Defendant Contractor from

disposing of assets; and

                (b) For a money judgment in favor of Plaintiff Funds and against Defendant

Contractor in the sum of $370,575.00, plus such additional amounts shown to be owed to

Plaintiff Funds until termination of this case, plus additional interest, late charges/liquidated

damages, attorneys' fees of twenty percent (20%) of the total amount due and costs of suit; and

                (c) For the Court to retain jurisdiction of the case pending compliance with its

orders; and

                (d)     For such other and further relief as the Court may deem just.


                                         COUNT II
                Laborers’ Combined Funds of Western Pennsylvania, et al. v.
                          Larry E. Treadway and Adam J. Lesseski
                           ERISA Breach of Fiduciary Duty Action

        13.     Plaintiff Funds repeat the foregoing averments as if fully set forth.

        14.     At all times material hereto, Defendants Larry E. Treadway (“L. Treadway”)

served as the President and Adam J. Lesseski (“A. Lesseski”) served as the Vice President of

Concrete Coring Company, Inc. at the address listed in Paragraph 5.



                                                 -4-

TADMS:5076211-1 000004-010359
           Case 2:18-cv-01708-JFC Document 1 Filed 12/28/18 Page 5 of 8




        15.     At all times material, L. Treadway and A. Lesseski were responsible for

overseeing the collection of all monies payable to Contractor resulting from the work performed

by the laborers employed under such Agreement.

        16.     At all times material, L. Treadway and A. Lesseski were also responsible for

overseeing the submittal of monthly remittance reports and fringe benefit contributions to the

Plaintiff Funds.

        17.     At all times material, L. Treadway and A. Lesseski also had check signing

authority and the right to make decisions as to what obligations and/or payments of Contractor

were to be paid and which ones were not to be paid.

        18.     At the time such fringe benefit contributions became due and payable by

Contractor to the Funds, such monies became assets of the Funds.

        19.     At all times material, L. Treadway and A. Lesseski were aware of the obligations

of Contractor to timely pay fringe benefits to the Funds.

        20.     At all times material, L. Treadway and A. Lesseski were aware that Contractor

failed to timely pay all required fringe benefits to the Funds.

        21.     Nevertheless, L. Treadway and A. Lesseski prioritized payment of corporate

expenses that personally benefitted them over payment to the Funds.

        22.     Based upon the foregoing, L. Treadway and A. Lesseski constitute “fiduciaries"

under ERISA.

        23.     Based upon the foregoing, L. Treadway and A. Lesseski violated their duty of

loyalty to the beneficiaries of the Funds.

        24.     Based upon the foregoing, L. Treadway and A. Lesseski also breached their

fiduciary duties to the Funds by failing to cause Contractor pay to the Plaintiff Funds such

contributions once they became due and payable, and are therefore personally liable for all

fringe benefits and associated interest, liquidated damages/late charges, attorneys’ fees and

legal costs owed by Contractor to the Funds.




                                                -5-

TADMS:5076211-1 000004-010359
           Case 2:18-cv-01708-JFC Document 1 Filed 12/28/18 Page 6 of 8




        25.     The estimated principal contributions owed to the Funds for work performed from

January 2016 through October 2018 total $340,784.24. In addition, interest through December

30, 2018 of $61,986.86 is due and late charges/liquidated damages of $55,857.98 are due to

Plaintiff Funds for a total deficiency of $458,629.08.    Interest will continue to accrue after

December 30, 2018 at the rate of $140.05 per day.

        26.     A portion of these amounts due are included in a judgment against Defendant

Contractor (but not individual Defendants) at Civil Action No. 14-114.

        27.     Plaintiff Funds also claim any additional amounts which may be shown to be due

as a result of any audits performed by Plaintiff Funds or remittance reports submitted by

Defendant Contractor to the Plaintiff Funds until the termination of this case. Plaintiff Funds

estimate that each such monthly report will total at least $40,050.00. If it is determined that

employer owes additional principal amounts to the Funds, interest will be assessed on such

principal amounts at one and one-quarter (1¼%) percent per month and late charges/liquidated

damages at ten (10%) percent times such amounts owed. In the alternative, Plaintiff Funds

reserve the right to assert a claim for such additional amounts due either in this or a separate

legal action.

        28.     Plaintiff Funds have demanded from L. Treadway and A. Lesseski payment of all

such amounts due, but they have neglected and continue to neglect to pay such amounts.

        29.     Pursuant to ERISA, Contractor and L. Treadway and A. Lesseski are also

obligated to Plaintiff Funds to pay Plaintiff's reasonable attorneys' fees of twenty (20%) percent

of the total delinquency or $1,000.00 whichever is greater.      Such fees and expenses total

$91,725.82 through December 30, 2018. Plaintiff also claims attorneys’ fees of twenty (20%)

percent on any additional amounts shown to be due to Plaintiff until termination of this case. In

the alternative, the amount of such fees may be determined by the Court.


        WHEREFORE, Plaintiff Funds demand that judgment be entered against Larry E.

Treadway and Adam J. Lesseski in the amount of $550,354.89, plus interest from December

30, 2018 at a per diem rate of $140.05, plus legal costs, plus additional charges and fees.

                                              -6-

TADMS:5076211-1 000004-010359
           Case 2:18-cv-01708-JFC Document 1 Filed 12/28/18 Page 7 of 8




                                         COUNT III
                Laborers’ Combined Funds of Western Pennsylvania, et al. v.
                          Larry E. Treadway and Adam J. Lesseski
                           State Common Law Conversion Action


        30.     Plaintiff Funds repeat the foregoing averments as if fully set forth. The Court has

supplemental jurisdiction of the claim set forth in this Count pursuant to 28 U.S.C. § 1367.

        31.     Pursuant to such Agreement, Defendant L. Treadway and A. Lesseski caused

Concrete Coring Company, Inc. to withhold monies from its laborer employees' wages for union

dues and legislative funds that were required to be remitted to the Plaintiff Funds.

        32.     In violation of such Agreement, L. Treadway and A. Lesseski failed to remit such

deductions for union dues and legislative funds to the Plaintiff Funds.

        33.     At all times relevant to this action, L. Treadway and A. Lesseski had the authority

and the responsibility to remit such employee wage withholdings to the Plaintiff Funds.

        34.     L. Treadway and A. Lesseski exercised dominion and control over the employee

wage withholdings estimated at $42,119.40, and authorized and/or permitted such monies to be

used to pay other obligations of Concrete Coring Company, Inc. and/or the personal debts of

L. Treadway and A. Lesseski.

        35.     Based upon the foregoing, L. Treadway and A. Lesseski intentionally converted

such monies that were rightfully due and payable to the Plaintiff Funds.

        36.     Plaintiff Funds are also entitled to receive from L. Treadway and A. Lesseski

interest through December 30, 2018 on such late payments of $7,661.30, plus additional

interest from December 30, 2018 at 1-1/4% per month or $17.31 per day.

        37.     A portion of these amounts due are included in a judgment against Defendant

Contractor (but not individual Defendants) at Civil Action No. 14-114.




                                               -7-

TADMS:5076211-1 000004-010359
           Case 2:18-cv-01708-JFC Document 1 Filed 12/28/18 Page 8 of 8



        38.     Plaintiff Funds also claim any additional amounts which may be shown to be due

as a result of any audits performed by Plaintiff Funds or remittance reports submitted by

Defendant Contractor to the Plaintiff Funds until the termination of this case. Plaintiff Funds

estimate that each such monthly report will total at least $4,950.00. If it is determined that

employer owes additional principal amounts to the Funds, interest will be assessed on such

principal amounts at one and one-quarter (1¼%) percent per month. In the alternative, Plaintiff

Funds reserve the right to assert a claim for such additional amounts due either in this or a

separate legal action.


        WHEREFORE, Plaintiff Funds demand entry of a judgment in its favor and against Larry

E. Treadway and Adam J. Lesseski in the amount of $49,780.70 plus additional interest from

December 30, 2018 and costs of suit.


JURY TRIAL DEMANDED                         TUCKER ARENSBERG, P.C.



                                            /s/ Jeffrey J. Leech
                                            Jeffrey J. Leech, Esquire
                                             PA ID No. 19814
                                            jleech@tuckerlaw.com
                                            Neil J. Gregorio, Esquire
                                            PA ID No. 90859
                                            ngregorio@tuckerlaw.com
                                            Attorneys for Plaintiff

                                            1500 One PPG Place
                                            Pittsburgh, PA 15222
                                            (412) 566-1212




                                             -8-

TADMS:5076211-1 000004-010359
